Citation Nr: 0514466	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a nervous disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1953 to January 
1955, and from October 1959 to March 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in April 2004, at 
which time it was remanded via the Appeals Management Center 
(AMC), in Washington, D.C., to schedule the veteran for a 
video conference hearing at the RO.  

A video conference hearing scheduled for August 2004 was not 
held at the appellant's request, and it requested by motion 
that the video conference be rescheduled.  In September 2004 
the Board granted the veteran's motion for a rescheduled 
video conference hearing, and a hearing was scheduled for 
November 2004.  In a statement dated in October 2004 the 
veteran withdrew his request for a personal hearing, and 
hearing was not rescheduled.

Received at the RO in August 2004 was a statement from the 
veteran along with a March 2004 medical opinion from a 
private physician, and copies of military records of the 
veteran that were subsequently forwarded and received at the 
Board in November 2004.  This evidence was received 
subsequent to certification of the case to the Board and the 
90-day period for submission of evidence pursuant to 
38 C.F.R. § 20.1304 (2004).  Review of the evidence shows 
that the March 2004 physician's opinion is evidence that was 
not available prior to expiration of the 90-day period 
following certification of the case to the Board.  As a 
result, the Board will construe the veteran's statement and 
the evidence received in March 2004 as good cause for delay 
and accepts this evidence.  38 C.F.R. § 20.1304 (b)(1).  

The Board notes that in the veteran's August 2004 statement, 
as well as elsewhere in the record, the veteran asserts that 
he sustained an eye injury during service while boxing that 
has resulted in blindness.  The veteran's statement should be 
construed as an attempt to reopen the claim of service 
connection for an eye disorder and/or blindness.  This matter 
is referred to the RO for appropriate consideration and 
development.              

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that his current hypertension, 
headaches, and nervous disorder are among the injuries that 
he sustained during service while engaged in boxing.  Among 
the evidence that has been accepted by the Board is a March 
2004 medical opinion from a private physician. Translation of 
the document from Spanish to English indicates that the 
private physician opined that the veteran's blood pressure 
and his nervous disorder are related to knockouts and blows 
to the head that the veteran sustained during service.    

In this regard it is important to note that the Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record. See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  Further, the Board has an 
obligation to seek additional medical evidence, and the Board 
may request an expert medical opinion from the Veterans' 
Health Administration (VHA) pursuant to authority granted by 
38 C.F.R. § 20.901 (2004).  See 38 U.S.C.A. § 7109(a) (West 
1991); 38 C.F.R. § 20.901(a) (2004); see also Colvin v. 
Derwinski, op. cit. at 175 (1991) ("If the medical evidence 
of record is insufficient, or, in the opinion of the [Board], 
of doubtful weight or credibility, the [Board] is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").   In this regard, it is the opinion that further 
medical information is necessary regarding any relationship 
between an incident(s) of service that the veteran was 
subjected to and his claimed disabilities.  

This case is REMANDED to the AMC in Washington, D.C. for the 
following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003). The RO 
should ensure that the appellant has 
been properly advised of (a) the 
information and evidence not of 
record that is necessary to 
substantiate her claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.    

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
claims on appeal. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously. 

3.  The veteran's complete service 
personnel records should be obtained and 
associated with the claims folder.   

4.  The veteran should be afforded VA 
cardiovascular, neurology, and 
psychiatric examinations.  All indicated 
studies must be conducted. The claims 
file should be made available to each of 
the examiners for review in connection 
with the examinations. The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings. In addition, it is requested 
that each examiner(s) state whether it is 
at least as likely as not that the 
veteran's current cardiovascular, 
neurological, or psychiatric disorders, 
if any, are related to an incident(s) 
sustained during his period of service, 
including any injuries sustained in 
boxing. The examiners should provide 
complete rationale for all conclusions 
reached. The examination reports should 
reflect whether a review of the claims 
file was made.

5.  Thereafter, the RO should 
readjudicate the issues on appeal. If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case 
addressing all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
veteran should be given an opportunity to 
respond to the supplemental statement of 
the case prior to returning the case to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




